 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   MIGUEL RODRIGUEZ, on behalf of                    Case № 2:20-CV-04829-ODW (PLAx)
     himself and others similarly situated,
12
                          Plaintiff,                   ORDER DENYING MOTION TO
13
            v.                                         STAY [65], AND GRANTING
14                                                     MOTION TO DISMISS [63]
15
     JUST BRANDS USA, INC., JUST
     BRANDS, INC., and SSGI FINANCIAL
16   SERVICES, INC.,

17                        Defendants.
18                                     I.     INTRODUCTION
19          Plaintiff Miguel Rodriguez filed this putative class action against Defendants
20   Just Brands USA, Inc., Just Brands, Inc., and SSGI Financial Services, Inc. (First Am.
21   Compl. (“FAC”), ECF No. 60.) Defendants now move to (1) stay the case pending
22   regulatory guidance from the Food and Drug Administration (“FDA”), and
23   (2) alternatively, to dismiss the FAC. (Mot. Stay (“MTS”), ECF No. 65; Mot. Dismiss
24   (“MTD”), ECF No. 63; see also Opp’n MTS, ECF No. 68; Reply ISO MTS, ECF
25   No. 70; Opp’n MTD, ECF No. 67; Reply ISO MTD, ECF No. 69.) For the following
26   reasons, the Motion to Stay is DENIED, and the Motion to Dismiss is GRANTED.1
27
     1
28    After carefully considering the papers filed in connection with the Motions, the Court deemed the
     matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                 II.      BACKGROUND
 2         Defendants sell cannabidiol (“CBD”) products under the brand “JustCBD,”
 3   which includes CBD-infused “compounds, tinctures, and edibles.” (FAC ¶¶ 1, 7–10.)
 4   On October 2, 2018, and March 17, 2019, Plaintiff purchased JustCBD vape
 5   cartridges, gummies, and dog treats after reviewing and relying on the “product
 6   packaging, which promised specific quantities of CBD.” (Id. ¶¶ 5–6.) Plaintiff claims
 7   that he later discovered, through independent lab testing commissioned by counsel,
 8   that JustCBD products contained between 10% to 100% less CBD content than
 9   promised on its labels. (Id. ¶ 20.) Accordingly, Plaintiff complains that he “paid a
10   substantial premium due to the false and misleading CBD claims . . . [and] did not
11   receive the benefit of his bargain. (Id. ¶ 6.)
12         Plaintiff commenced this putative class action on May 29, 2020, against
13   Defendants collectively as the manufacturers, distributors, and sellers of JustCBD
14   products, each responsible for its “advertising, marketing, and packaging.”        (Id.
15   ¶¶ 7–9.) Plaintiff asserts seven causes of action against Defendants for: (1) breach of
16   express warranty; (2) unjust enrichment; (3) fraud; (4) violation of the California
17   Consumers Legal Remedies Act (“CLRA”), California Civil Code sections 1750, et
18   seq.; (5) violation of California’s Unfair Competition Law (“UCL”), California
19   Business & Professions Code sections 17200, et seq.; (6) violation of California’s
20   False Advertising Law (“FAL”), California Business & Professions Code sections
21   17500, et seq.; and (7) violation of Florida’s Deceptive & Unfair Practices Act
22   (“FDUTPA”), Florida Statutes Annotated sections 501.201, et seq. (See generally id.)
23   Now, Defendants move to stay the case under the primary jurisdiction doctrine or,
24   alternatively, to dismiss the FAC. (MTS 1; MTD 1–2.)
25
26
27
28




                                                  2
 1                                III.        MOTION TO STAY
 2          First, the Court addresses Defendants’ Motion to Stay under the primary
 3   jurisdiction doctrine, pending regulatory guidance from the FDA.2 (MTS 1.) “The
 4   primary jurisdiction doctrine allows courts to stay proceedings or to dismiss a
 5   complaint without prejudice pending the resolution of an issue within the special
 6   competence of an administrative agency.” Clark v. Time Warner Cable, 523 F.3d
 7   1110, 1114 (9th Cir. 2008). This doctrine is “a prudential one,” and permits the courts
 8   to stay “an otherwise cognizable claim [if it] implicates technical and policy questions
 9   that should be addressed in the first instance by the agency with regulatory authority
10   over the relevant industry rather than by the judicial branch.” Id. However, primary
11   jurisdiction only “applies in a limited set of circumstances.” Id. at 1115. The doctrine
12   “is to be used only if a claim requires resolution of an issue of first impression, or of a
13   particularly complicated issue that Congress has committed to a regulatory agency.”
14   Id. at 1114. Not all claims within an agency’s purview need be decided by the
15   agency, and the doctrine is not “intended to secure expert advice for the courts from
16   regulatory agencies every time a court is presented with an issue conceivably within
17   the agency’s ambit.” Syntek Semiconductor Co. v. Microchip Tech. Inc., 307 F.3d
18   775, 780 (9th Cir. 2002).
19          “No fixed formula exists for applying the doctrine of primary jurisdiction.”
20   United States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956). “[T]he question is a matter
21   for the court’s discretion,” and the Ninth Circuit has typically invoked the doctrine
22   where there is “(1) the need to resolve an issue that (2) has been placed by Congress
23   within the jurisdiction of an administrative body having regulatory authority
24   (3) pursuant to a statute that subjects an industry or activity to a comprehensive
25
     2
      The Court GRANTS Defendants’ Request for Judicial Notice of documents published by the FDA
26   and legislative authorities regarding the pending FDA guidelines. (Req. Judicial Not. ISO MTS,
27   ECF No. 66.) See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (granting judicial
     notice for “matters of public record” that are not “subject to reasonable dispute”); United States v.
28   Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (granting judicial notice for “records and reports of
     administrative bodies”).



                                                      3
 1   regulatory authority that (4) requires expertise and uniformity in administration.”
 2   Syntek, 307 F.3d at 781 (citing United States v. Gen. Dynamics Corp., 828 F.2d 1356,
 3   1362 (9th Cir. 1987)). At bottom, “efficacy is the deciding factor in whether to invoke
 4   primary jurisdiction,” and it need not be invoked “when a referral to the agency would
 5   significantly postpone a ruling that a court is otherwise competent to make.” Astiana
 6   v. Hain Celestial Grp., Inc., 783 F.3d 753, 760–61 (9th Cir. 2015).
 7          Here, Defendants contend that each relevant factor is met because (1) the FDA
 8   has regulatory authority over CBD products under the Agricultural Improvement Act
 9   of 2018 (“2018 Farm Bill”), Public Law No. 115–334; (2) pending FDA guidelines
10   are necessary to resolve a material issue because the FDA is developing “validated
11   testing . . . to support the manufacturing of safe and consistent CBD products”; and
12   (3) there is a need for uniform application of forthcoming FDA guidelines on CBD
13   products. (MTS 8–11.) In opposition, Plaintiff contends that the Court is competent
14   to resolve this matter without the pending FDA guidelines. (Opp’n MTS 4.) Plaintiff
15   is correct.
16          The heart of Plaintiff’s claim is that Defendants “overstate[d] the quantity of
17   CBD contained in their [p]roducts.” (FAC ¶ 2.) For the FDA to have primary
18   jurisdiction over this matter, its forthcoming guidelines must affect labeling standards
19   for disclosing CBD content. However, the pending FDA guidelines mainly concern
20   the sale of CBD products as medicine or dietary supplements with “unsubstantiated
21   therapeutic claims,” which violates the law and puts patients at risk. (Not. of Public
22   Hr’g 12970.)    It is unlikely that these safety guidelines would change labeling
23   standards such that Defendants could overstate and underfill the CBD content in their
24   products to the extent that “some [p]roducts contained no CBD whatsoever.” (FAC
25   ¶ 2); see also Ballard v. Bhang Corp., No. EDCV 19-2329 JGB (KKx), 2020 WL
26   6018939, at *5 (C.D. Cal. Sept. 25, 2020) (declining to stay a case for alleged
27   underfilling of CBD in chocolates because it was unlikely “that possible FDA
28   regulations on the safety of CBD will clarify whether [defendants’] advertising lines




                                                4
 1   up with its product”). Similarly, the “validated testing” that Defendants claim to be
 2   necessary for this matter focuses on testing standards for manufacturing processes,
 3   not CBD concentration. (Not. of Public Hr’g 12972.) At most, these guidelines might
 4   provide some “expert advice” to the courts; however, this alone is not enough to
 5   invoke the primary jurisdiction doctrine. See Syntek, 307 F.3d at 780. The Court is
 6   thus competent to resolve this matter without guidance from the pending FDA
 7   regulations, and primary jurisdiction does not apply. Astiana, 783 F.3d at 760–61.
 8         Additionally, the cases upon which Defendants rely to invoke the primary
 9   jurisdiction doctrine are inapposite, as those cases involved the legality of labeling
10   CBD products as safe for sale in the United States or for use as medicine or dietary
11   supplements. See, e.g., Adam Dasilva v. Infinite Prod. Co. LLC, No. CV 16-10148-
12   DMG (Ex), 2020 WL 900642, at *2 (C.D. Cal. Mar. 3, 2021) (alleging that defendants
13   illegally marketed CBD products as safe for medical use); Colette v. CV Sci. Inc.,
14   No. 2:19-cv-10227-VAP-JEM(x), 2020 WL 2739861, at *4 (C.D. Cal. May 22, 2020)
15   (claiming defendants illegally mislabeled CBD products as dietary supplements);
16   Glass v. Global Widget, LLC, 2020 WL 3174688, at *2 (E.D. Cal. June 15, 2020)
17   (claiming defendants misrepresented that CBD was “legal to sell in the United
18   States”). Here, in contrast, Plaintiff does not contest the legal status of JustCBD
19   products; he simply alleges that JustCBD products contained less CBD than
20   advertised. (FAC ¶ 2.)
21         In short, this case is not within the “limited set of circumstances” under which
22   primary jurisdiction applies. The Court need not rely on the pending FDA guidelines
23   to determine whether Defendants may misrepresent the CBD content in its products.
24   See Astiana, 783 F.3d at 761. Thus, the Motion to Stay is DENIED.
25                            IV.     MOTION TO DISMISS
26         The Court now turns to Defendants’ Motion to Dismiss. Defendants move to
27   dismiss Plaintiff’s claims for lack of standing under Rule 12(b)(1), lack of personal
28




                                               5
 1   jurisdiction under Rule 12(b)(2), and failure to state a claim under Rule 12(b)(6).
 2   (MTD 1–2.) The Court addresses each issue in turn.
 3   A.    Rule 12(b)(1) – Standing
 4         Rule 12(b)(1) provides for dismissal of a complaint for lack of subject-matter
 5   jurisdiction. A defendant may bring a Rule (12)(b)(1) motion to dismiss based on a
 6   lack of standing.    See White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).            “A
 7   Rule 12(b)(1) jurisdictional attack may be facial or factual. Safe Air for Everyone v.
 8   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White, 227 F.3d at 1242). A facial
 9   attack is based on the challenger’s assertion that allegations in the complaint are
10   “insufficient on their face to invoke federal jurisdiction.” Id. “By contrast, in a
11   factual attack, the challenger disputes the truth of the allegations that, by themselves,
12   would otherwise invoke federal jurisdiction.” Id.
13         “In a class action, the plaintiff class bears the burden of showing that Article III
14   standing exists.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 978 (9th Cir. 2011).
15   “[S]tanding requires that (1) the plaintiff suffered an injury in fact, i.e., one that is
16   sufficiently “concrete and particularized” and actual or imminent, not conjectural or
17   hypothetical, (2) the injury is fairly traceable to the challenged conduct, and (3) the
18   injury is likely to be redressed by a favorable decision.” Bates v. United Parcel Serv.,
19   Inc., 511 F.3d 974, 985 (9th Cir. 2007).
20         Here, Defendants raise two arguments related to standing. First, they argue that
21   Plaintiff lacks standing to assert claims for any JustCBD products that he did not
22   purchase because he was not injured by those products. (MTD 6.) Second, they claim
23   that Plaintiff lacks standing to seek injunctive relief because he fails to show actual or
24   imminent future harm. (Id. at 9.)
25         1.     Unpurchased Products
26         Plaintiff asserts claims based on the following JustCBD products: (1) all
27   JustCBD gummies, including all flavors and sizes, (2) all JustCBD edibles, including
28   all flavors and sizes, (3) all JustCBD honey, oil, and isolate products, including all




                                                 6
 1   sizes, (4) all JustCBD tincture products, including all flavors and sizes, and (5) all
 2   JustCBD vape products, including all flavors. (FAC ¶ 17.) However, out of those
 3   products listed, Plaintiff claims to have only purchased four. (Id. ¶ 5.) Defendants
 4   argue that Plaintiff therefore lacks standing to assert claims regarding the remaining
 5   JustCBD products that he did not purchase. (MTD 5.)
 6         “[A] plaintiff may have standing to assert claims for unnamed class members
 7   based on products he or she did not purchase so long as the products and alleged
 8   misrepresentations are substantially similar.” Michael v. Honest Co., Inc., No. LA
 9   CV15-07059 JAK (AGRx), 2016 WL 8902574, at *8 (C.D. Cal. Dec. 6, 2016).
10   “[T]he critical inquiry seems to be whether there is substantial similarity between the
11   products purchased and not purchased.” Astiana v. Dreyer’s Grand Ice Cream, Inc.,
12   No. C-11-2910 EMC, 2012 WL 2990766, at *11 (N.D. Cal. Jul. 20, 2012). Courts
13   have considered factors including “whether the challenged products are of the same
14   kind, whether they are comprised of largely the same ingredients, and whether each of
15   the challenged products bears the same alleged mislabeling.” Wilson v. Frito-Lay N.
16   Am., Inc., 961 F. Supp. 2d 1134, 1141 (N.D. Cal. 2013) (emphases added). Where
17   plaintiffs sufficiently allege similarity between the purchased and unpurchased
18   products in the complaint, the courts have determined that this was enough to survive
19   dismissal.   Id. at *12.   “[A]ny concerns . . . about material differences are better
20   addressed at the class certification stage.” Astiana, 2012 WL 2990766, at *13.
21         Here, the Court finds that Plaintiff alleges sufficient similarity between the
22   purchased and unpurchased products. (FAC ¶¶ 17–20.) While it may be true that
23   ingredients and CBD contents vary across JustCBD’s products, such variance alone is
24   not dispositive. Astiana, 2012 WL 2990766, at *13 (finding the fact that products
25   “may ultimately have different ingredients [to] not [be] dispositive” when plaintiffs
26   challenge the same basic mislabeling).         Plaintiff asserts one common allegation
27   regarding all JustCBD products, which is that the labels misrepresent CBD content.
28   (FAC ¶ 20.) All JustCBD products contain labels to disclose the relevant amount of




                                                7
 1   CBD contained therein, and Plaintiff presents specific examples of how the alleged
 2   underfilling and mislabeling occurs across the different types of products with
 3   differing levels of CBD concentrations—from tinctures to gummies to vape oils to
 4   dried fruit slices. (Id.) Therefore, Plaintiff plausibly alleges standing to bring his
 5   claims against all JustCBD products. Questions regarding material differences will be
 6   more appropriately addressed at the class certification stage. See Astiana, 2012 WL
 7   2990766, at *13. Defendants fail to offer a valid reason to dismiss on this basis.
 8         2.     Injunctive Relief
 9         Defendants also contend that Plaintiff lacks standing to seek injunctive relief
10   because he alleges only that he “may” purchase JustCBD products in the future.
11   (MTD 9.) The Court agrees. To satisfy Article III standing, a plaintiff seeking
12   injunctive relief “premised entirely on the threat of repeated injury, . . . must show a
13   sufficient likelihood that he will again be wronged in a similar way.” Davidson v.
14   Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018). This issue becomes more
15   complicated in cases where plaintiffs were previously deceived or are aware of alleged
16   misrepresentations because “plaintiffs who are already aware of the deceptive nature
17   of an advertisement are not likely to be misled into buying the relevant product in the
18   future, and therefore are not capable of being harmed again in the same way.” Id.
19   at 968. Still, “a previously deceived plaintiff may have standing to seek injunctive
20   relief.” Id. at 970. Ultimately, the question is whether Plaintiff’s allegations “cross
21   the line from an insufficient possible future injury to an actionable certainly
22   impending injury.” Schertzer v. Samsonite Co. Stores, LLC, 2020 WL 4281990, at *11
23   (S.D. Cal. Feb. 25, 2020).
24         A firm intention to purchase the product in the future is sufficient to satisfy
25   standing. See, e.g., Stewart v. Kodiak Cakes, LLC, No. 19-cv-2454-MMA (MSB),
26   2021 WL 1698695, at *9–10 (S.D. Cal. Apr. 29, 2021) (finding plaintiffs’ claim “that
27   they intend to” purchase the products in the future to be sufficiently concrete). For
28   instance, in Davidson, the Ninth Circuit held that the plaintiff established standing by




                                                8
 1   alleging that she “continue[d] to desire to purchase” the defendant’s products, that she
 2   “would purchase” them if it were possible, and that she “regularly visit[ed]” stores
 3   selling the defendant’s products such that she continued to be presented with its
 4   packaging. Davidson, 889 F.3d at 970–71. Under those circumstances, the Ninth
 5   Circuit held that the plaintiff’s continued desire to purchase the defendant’s products
 6   and “alleged harm [through] her inability to rely on the validity of information
 7   advertised on [packaging]” was enough for standing. Id. at 971.
 8          Where, as here, a plaintiff vaguely alleges that he “may” purchase the product
 9   in the future, the Ninth Circuit and district courts have found this “some day
10   intention” insufficient to satisfy Article III standing. Lanovaz v. Twinings N. Am., Inc.,
11   726 F. App’x 590, 591 (9th Cir. 2018); see, e.g., Hanna v. Walmart Inc., No. 5:20-cv-
12   01075-MCS-SHK, 2020 WL 7345680, at *7 (C.D. Cal. Nov. 4, 2020) (finding
13   plaintiff’s claim that she “may purchase” the product if it was reformulated
14   insufficient for standing); Schertzer, 2020 WL 4281990, at *11 (finding plaintiff’s
15   claim that she “may in the future” shop at defendant’s store insufficient to confer
16   standing); Wallace v. SharkNinja Operating, LLC, No. 18-cv-05221-BLF, 2020 WL
17   1139649, at *24 (N.D. Cal. Mar. 9, 2020) (finding plaintiff’s claim that she “would
18   consider” buying the product in the future “insufficient to show a likelihood of future
19   injury”).
20          Applying the above standards, Plaintiff’s claim that “he may purchase the CBD
21   products in the future” is not enough to satisfy Article III standing. (FAC ¶ 6.)
22   Plaintiff alleges only a possibility of future injury, not an injury that is “certainly
23   impending.”     Davidson, 889 F.3d at 972.          Plaintiff thus lacks standing to seek
24   injunctive relief. This deficiency could be overcome by an amendment, however;
25   thus, Plaintiff’s prayer for injunctive relief is DISMISSED with leave to amend.3
26
     3
27    A court dismissing a complaint should provide leave to amend if the complaint could be saved by
     amendment. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); see
28   also Fed. R. Civ. P. 15(a)(2) (“The Court should freely give leave when justice so requires.”).
     Reasons to deny leave to amend include “bad faith, undue delay, prejudice to the opposing party,



                                                    9
 1   B.     Rule 12(b)(2) – Personal Jurisdiction
 2          Next, Defendants challenge the Court’s personal jurisdiction over them with
 3   respect to claims brought by class members who are not California residents.
 4   (MTD 11.) Under Rule 12(b)(2), a party may seek dismissal of an action for lack of
 5   personal jurisdiction. Fed. R. Civ. P. 12(b)(2). A federal court may exercise personal
 6   jurisdiction over a non-resident defendant if the defendant has “at least ‘minimum
 7   contacts’ with the relevant forum such that the exercise of jurisdiction ‘does not offend
 8   traditional notions of fair play and substantial justice.’” Dole Food Co., Inc. v. Watts,
 9   303 F.3d 1104, 1110–11 (9th Cir. 2002) (quoting Int’l Shoe Co. v. Washington,
10   326 U.S. 310, 326 (1945)).
11          In this case, Defendants challenge personal jurisdiction with respect to claims
12   brought by out-of-state class members because those class members “did not suffer
13   injury in the forum state.” (MTD 12.) This argument relies on Bristol Myers Squibb
14   Co. v. Superior Court, 137 S. Ct. 1773, 1781 (2017), where the Supreme Court held
15   that there must be “a connection between the forum and the specific claims at issue.”
16   In Bristol-Myers, the plaintiffs were California and non-California residents who filed
17   a mass tort action for injuries caused by a pharmaceutical drug, and the Supreme
18   Court held that the California court lacked personal jurisdiction as to claims brought
19   by the non-California residents when they did not purchase or ingest the drug in
20   California. Id. at 1778, 1782.
21          The rule from Bristol-Myers does not apply here because this case involves a
22   nationwide class action. As this Court explained in Ochoa v. Church & Dwight Co.,
23   the fact that Bristol-Meyers was not a class action “alone distinguishes [it] because in
24   class actions, the citizenship of the unnamed plaintiffs is not taken into account for
25   personal jurisdiction purposes.”       Ochoa, No. 5:17-cv-02019-ODW (SP), 2018 WL
26
27
     and/or futility.” Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (quoting William O. Gilly
28   Enters. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th Cir. 2009)); see also Foman v. Davis,
     371 U.S. 178, 182 (1962).



                                                   10
 1   4998293, at *10 (citing Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., No 17-cv-
 2   00564, 2017 WL 4224723, at *5 (N.D. Cal. Sept. 22, 2017)). Courts in the Ninth
 3   Circuit have affirmed this holding. See Sousa v. 7-Eleven, Inc., No. 19-CV-2142 JLS
 4   (RBB), 2020 WL 6399595, at *3 (joining “most of the courts that have encountered
 5   this issue . . . to conclude that Bristol-Meyers does not apply to unnamed class
 6   members in a putative federal class action).
 7         In a class action, “the claims of the unnamed class members are irrelevant to the
 8   [personal] jurisdiction analysis.” AM Trust v. UBS AG, 78 F. Supp. 3d 977, 987
 9   (N.D. Cal. Jan. 29, 2015).      The Court requires only that “personal jurisdiction
10   requirements . . . be satisfied for each and every named plaintiff.” Id. (emphasis
11   added). Here, the named plaintiff is a California resident and his claims against
12   Defendants arise out of purchases made in California. (FAC ¶¶ 5–6.) Thus, the Court
13   has personal jurisdiction over Defendants in this action, and Defendants fail to offer a
14   valid reason to dismiss on this basis.
15   C.    Rule 12(b)(6) – Failure to State a Claim
16         Lastly, a court may dismiss a complaint under Rule 12(b)(6), for lack of a
17   cognizable theory or insufficient facts pleaded to support an otherwise cognizable
18   legal theory. Baistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir 1988). A
19   complaint need only satisfy the minimum notice pleading requirements of
20   Rule 8(a)(2)—a short and plain statement of the claim. Porter v. Jones, 319 F.3d 483,
21   494 (9th Cir. 2003). But factual “allegations must be enough to raise a right to relief
22   above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
23   That is, the complaint must “contain sufficient factual matter, accepted as true, to state
24   a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
25   (2009) (internal quotation marks omitted).       Testing the plausibility standard is a
26   “context-specific task that requires the reviewing court to draw on its judicial
27   experience and common sense.” Iqbal, 556 U.S. at 679. A court is generally limited
28   to the pleadings and must construe all “factual allegations set forth in the




                                                 11
 1   complaint . . . as true and . . . in the light most favorable” to the plaintiff.   Lee,
 2   250 F.3d at 679. However, a court need not blindly accept conclusory allegations,
 3   unwarranted deductions of fact, or unreasonable inferences. Sprewell v. Golden State
 4   Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 5         Here, Defendants argue that: (1) the FAC is a “shotgun pleading” that fails to
 6   allege specifically as to each Defendant; (2) Plaintiff’s common law claims are
 7   defective for failure to allege the governing state law; and (3) Plaintiff fails to
 8   establish claims for equitable relief by failing to allege inadequate remedies at law.
 9   (MTD 10, 13, 14). The Court addresses each argument in turn.
10         1.     Shotgun Pleading
11         Defendants contend that the FAC is a “shotgun pleading” because it refers to
12   Defendants collectively without “any effort to differentiate their individual alleged
13   conduct.” (MTD 11.) Meanwhile, Plaintiff maintains that the FAC clearly alleges
14   each Defendant’s role. (Opp’n to MTD 10). The Court agrees with Plaintiff.
15         Shotgun pleadings have a “unifying characteristic . . . [in] that they fail to one
16   degree or another, or in one way or another, to give the defendants adequate notice of
17   the claims against them and the grounds upon which each claim rests.” Weiland v.
18   Palm Beach Cty. Sheriff’s Off., 792 F.3d 1313, 1323 (11th Cir. 2015). In this case, the
19   FAC sufficiently apprises Defendants of the allegations against them. Plaintiff clearly
20   alleges that Defendants are collectively involved in manufacturing, selling,
21   distributing, advertising, marketing, and packaging JustCBD products, and invokes
22   joint and several liability and agency to tie Defendants’ conduct together. (FAC
23   ¶¶ 7–10.) Although Defendants argue that these claims lack factual support, Rule 8(a)
24   only requires that the allegations “be enough to raise a right to relief above a
25   speculative level.” Twombly, 550 U.S. 544, 555 (2007). The FAC is not a “shotgun
26   pleading” such that Defendants cannot “know[] exactly what they are accused of
27   doing wrong.” Sollberger, 2010 WL 2674456, at *4. Thus, Defendants fail to offer a
28   valid reason to dismiss on this basis.




                                               12
 1          2.     Common Law Claims and Governing State Law
 2          Plaintiff asserts three common law claims, for breach of express warranty,
 3   unjust enrichment, and fraud.             (See FAC ¶¶ 34–55.)           Defendants argue that
 4   (1) Plaintiff cannot assert claims based on laws of states in which he does not reside;
 5   and (2) Plaintiff fails to sufficiently plead the applicable state law for each of his
 6   claims. (MTD 13.) Defendants are correct on both accounts.
 7          First, “[w]here . . . a representative plaintiff is lacking for a particular state, all
 8   claims based on that state’s laws are subject to dismissal.” In re Flash Memory
 9   Antitrust Litig., 643 F. Supp. 2d 1133, 1164 (N.D. Cal. 2009); see, e.g., Mollicone v.
10   Universal Handicraft, Inc., No. 2:16-cv-07322-CAS(MRWx), 2017 WL 440257, at *9
11   (C.D. Cal. Jan. 30, 2017) (dismissing claims based on laws of states not represented
12   by named plaintiffs); In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1075 (N.D. Cal.
13   2015) (same). In this case, Plaintiff is a California resident who purchased JustCBD
14   products in California, so all claims based on any other state’s laws are subject to
15   dismissal.4
16          Second, “due to variances among state laws, failure to allege which state law
17   governs a common law claim is grounds for dismissal.” Romero v. Flowers Bakeries,
18   LLC, No. 14-cv-05189-BLF, 2016 WL 469370, at *12 (N.D. Cal. Feb. 8, 2016.).
19   “Even if basic elements of [common law claims] are unlikely to differ much from
20   state to state, there may be (and likely are) differences . . . regarding issues such as
21   applicable statute of limitations and various equitable defenses.” Augustine v. Talking
22   Rain Beverage Co., Inc., 386 F. Supp. 3d 1317, 1333 (S.D. Cal. 2019). In this case,
23   Plaintiff fails to allege the governing state law for his express warranty, unjust
24   enrichment, and fraud claims. Thus, dismissal is appropriate.
25
26   4
      Although Defendants raise this argument with respect to Plaintiff’s common law claims, the Court
27   notes that Plaintiff’s seventh cause of action must be dismissed because it arises under Florida law,
     and Plaintiff (the only named plaintiff) is a California resident. (FAC ¶ 5.) As this deficiency
28   cannot be fixed by amendment, Plaintiff’s seventh cause of action under the FDUTPA is hereby
     DISMISSED with prejudice.



                                                      13
 1          Furthermore, although an amendment could cure Plaintiff’s breach of express
 2   warranty and fraud claims, the same cannot be said for his unjust enrichment claim.
 3   “[U]njust enrichment is a remedy, rather than a freestanding claim.” Forcellati v.
 4   Hyland’s, Inc., 876 F. Supp. 2d 1155, 1166 (C.D. Cal. 2012). “Under California law, a
 5   claim for unjust enrichment [also] cannot stand alone as an independent claim for
 6   relief.”    Iezza v. Saxon Mortg. Serv., Inc., No. 10-03634 DDP (JCGx), 2010 WL
 7   3934041, at *2 (C.D. Cal. Sept. 28, 2010). Thus, Plaintiff’s unjust enrichment claim
 8   does not constitute a proper cause of action, and an amendment would be futile.
 9   Accordingly, to the extent Plaintiff asserts unjust enrichment as a standalone cause of
10   action, that claim is DISMISSED with prejudice, while Plaintiff’s claims for breach
11   of express warranty and fraud are DISMISSED with leave to amend.
12          3.     Equitable Remedies
13          Finally, Defendants challenge Plaintiff’s UCL and FAL claims on grounds that
14   Plaintiff fails to allege inadequate legal remedies. (MTD 14.) With these claims,
15   Plaintiff seeks to enjoin Defendants from engaging in the alleged conduct as well as
16   “actual damages, restitution, and reasonable attorneys’ fees.”        (FAC ¶¶ 72, 80.)
17   Insofar as Plaintiff seeks injunctive relief, the Court has already dismissed such claims
18   above with leave to amend. And to the extent Plaintiff seeks monetary relief via the
19   UCL and FAL, Defendants are correct.
20          Actions under the UCL and FAL are actions in equity. Barquis v. Merchants
21   Collection Ass’n, 7 Cal. 3d 94, 112 (1972).        “[I]n federal court[,] . . . equitable
22   remedies are subject to traditional equitable principles unaffected by state law.”
23   Sonner v. Premier Nutrition Corp., 971 F.3d 834, 841 (9th Cir. 2020). As such, “a
24   federal court must apply traditional equitable principles before awarding restitution
25   under the UCL and CLRA.” Id. (emphasis added). “[T]o state a UCL [or FAL]
26   claim, a plaintiff must plead that legal remedies are inadequate.” Cal. Surgical Inst.,
27   Inc. v. Aetna Life & Cas. (Bermuda) Ltd., No. SACV 18-02157-JVS (DFMx),
28   2019 WL 1581415, at *8 (C.D. Cal. Feb. 6, 2019). This is because “[r]emedies under




                                                14
 1   the UCL [and FAL] are limited to restitution and injunctive relief, and do not include
 2   damages.” Silvercrest Realty, Inc. v. Great Am. E&S Ins. Co., No. SACV 11-01197-
 3   CJC (ANx), 2012 WL 13028094, at *2 (C.D. Cal. Apr. 4, 2012) (citing Korea Supply
 4   Co. v. Lockheed Martin, 29 Cal. 4th 1134, 1146–49 (2003)). “[T]he UCL is not an
 5   all-purpose substitute for a tort or contract action.” Korea Supply, 29 Cal. 4th at 1150
 6   (internal quotation marks omitted) (“[N]onrestitutionary disgorgement of profits is not
 7   an available remedy in an individual action under the UCL.”) Korea Supply, 29 Cal.
 8   4th at 1152.
 9         Here, Plaintiff fails to plausibly allege it lacks an adequate remedy at law for
10   restitution beyond the damages it already seeks through its other claims. Although
11   Plaintiff attempts to seek equitable relief merely in the alternative to actual damages,
12   “legal and equitable claims based on the same factual predicates are not true
13   alternative theories of relief but rather are duplicative.”     Madrigal v. Hint, Inc.,
14   No. CV 17-02095-VAP (JCx), 2017 WL 6940534, at *5 (C.D. Cal. Dec. 14, 2017).
15   Because Plaintiffs’ CLRA, UCL, and FAL claims are all based on the same factual
16   predicates (namely, the underfilling of CBD content), Plaintiff cannot maintain claims
17   for restitution under the UCL and FAL. Nor does the law permit Plaintiff to seek
18   actual damages through such claims.         Indeed, no amendment could cure these
19   deficiencies. Thus, to the extent Plaintiff seeks monetary damages through the UCL
20   and FAL, such claims are DISMISSED with prejudice. To be clear, Plaintiff may
21   still amend such claims to the extent they seek injunctive relief, as discussed above.
22                                    V.    CONCLUSION
23         In summary, the Motion to Stay is DENIED. (ECF No. 65.) The Motion to
24   Dismiss is GRANTED. (ECF No. 63.) Plaintiff’s first and third causes of action
25   (breach of contract; fraud) are DISMISSED with leave to amend. Plaintiff’s second
26   and seventh causes of action (unjust enrichment; FDUTPA) are DISMISSED with
27   prejudice. Plaintiff’s fourth and fifth causes of action (UCL; FAL) are DISMISSED
28   with limited leave to amend, as explained.




                                                15
 1         Plaintiff may file a Second Amended Complaint curing the deficiencies
 2   identified above within twenty-one (21) days of the date of this Order. If Plaintiff
 3   files an amended complaint, Defendants must file their response(s) in accordance with
 4   Rule 15(a)(3). Failure by Plaintiff to timely amend will result in dismissal of all
 5   claims with prejudice and closing of this case.
 6
 7         IT IS SO ORDERED.
 8
 9         May 18, 2021
10
11                                ____________________________________
12                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                16
